Citation Nr: 0617954	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-11 788	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a July 1985 rating decision determining that no 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder contains clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for PTSD. 

4.  Whether the veteran filed a timely notice of disagreement 
(NOD) with a May 1980 rating decision denying service 
connection for bilateral foot problems characterized as pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the National Guard from November 1959 to April 1960 and 
served on active military duty from October 1960 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices in Louisville, 
Kentucky (Louisville RO) and Nashville, Tennessee (Nashville 
RO). 

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in July 2005, but two VA Forms 119 reflect 
that the veteran telephoned and stated that he was sick, he 
could not attend his hearing, and he wanted his appeal sent 
to the Board.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2005).

In an April 2001 rating decision, the Nashville RO determined 
that new and material evidence had been received to reopen 
the veteran's claim for a psychiatric disorder and denied 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, schizophrenia, and PTSD and 
determined that no revision was warranted in earlier rating 
decisions to deny service connection for a nervous disorder.  
The Board observes that, in a July 1985 rating decision the 
Louisville RO had determined that no new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder.  
The Board notes that earlier rating decisions denying 
entitlement to service connection for a nervous disorder or 
determining that no new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous disorder were affirmed and 
subsumed by Board decisions issued in January 1974 and 
January 1983.  Since the veteran has not asserted that those 
Board decisions contain CUE, the only CUE claim before the 
Board is the one described in issue 1 above.

The earlier Board decisions had denied service connection for 
various psychiatric disorders, including depressive reaction, 
schizophrenia, drug abuse, anxiety, manic depressive 
disorder, atypical bipolar affective disorder, and 
depression.  The veteran now is also claiming service 
connection for PTSD, thus the service-connection issues on 
appeal have been recharacterized as described in 2 and 3 
above.  The United States Court of Appeals for Veterans 
Claims (Court) has concluded that a claim based on a 
diagnosis of a new disorder is a new claim.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).

In a June 2003 VA Form 21-4138, the veteran indicated that he 
wanted to submit an NOD on the issues of nervous conditions, 
PTSD, hearing loss, and foot problems.  In a January 1983 
decision, the Board affirmed denial of the veteran's claims 
of service connection for hearing loss, right ear, and for 
tinnitus aurium.  Even though a January 2004 statement of the 
case (SOC) included an issue with regard to whether the June 
2003 NOD for hearing loss was timely filed, this issue is not 
in appellate status because the veteran did not ask for 
reconsideration of the Board's January 1983 decision and as 
such it became final.  38 U.S.C.A. § 7104.  An NOD can only 
be filed to a rating decision not a Board decision.  Thus, 
the issue with regard to the timeliness of an NOD has been 
recharacterized as described in issue 4 above. 

Issue 2 above is addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The July 1985 rating decision was consistent with and 
supported by the existing record and legal authority.

2.  The veteran was not in combat and there is no competent 
medical evidence that the veteran has been diagnosed with 
PTSD.

3.  In a May 1980 rating decision, the Louisville RO denied 
service connection for bilateral foot problems characterized 
as pes planus; the next month the veteran was notified of 
this decision and his appellate rights at his last address of 
record.

4.  The evidence of record does not show that an NOD with 
regard to denial of service connection for foot problems was 
received by VA prior to June 30, 2003.


CONCLUSIONS OF LAW

1.  No CUE exists in a July 1985 rating decision determining 
that new and material evidence had not been received to 
reopen the veteran's claim for entitlement to service 
connection for a nervous disorder.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §3.105(a) (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

3.  The NOD with a May 1980 rating decision, denying service 
connection for bilateral foot problems, was untimely.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.201, 
20.300, 20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that the Court has held that the 
VA's duty to notify and assist claimants is not applicable to 
motions for revision of a rating or Board decision on the 
grounds of CUE.  See Juarez v. Principi, 16 Vet. App. 518, 
520-21 (2002) (per curiam order); Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in June 2000, 
February 2001, May 2002 and May 2005, satisfied VA's duty to 
notify under 38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as 
they informed the veteran of what evidence was needed to 
establish service connection for PTSD, of what VA would do or 
had done, and what evidence he should provide, and informed 
him that it was his responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection for PTSD was granted on appeal.  Since 
service connection is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The veteran and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service, non-VA and VA medical records, a VA examination 
report, and lay statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues discussed in this decision and that VA 
has satisfied, to the extent possible, the duty to assist.  
The veteran failed to respond to the May 2005 VA notice 
letter.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
service-connection claim for PTSD.  

The VA General Counsel has held that the VA's duty to notify 
and assist claimants for VA benefits is not applicable to a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  With regard to the timeliness of an NOD 
with a May 1980 rating decision, the issue is essentially a 
question of the correct application of pertinent law to 
undisputed facts and, as such, the matter of development does 
not arise.  The law is well settled that the failure to 
provide VA notice is nonprejudicial error, where the facts 
averred by the claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision.  Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005); Valia v. Principi, 17 Vet. App. 229, 231-32 (2003); 
see also Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005) (notice error nonprejudicial where facts averred could 
not result in an award of benefits); Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (because the law as mandated by 
statute, and not the evidence, "is dispositive of this 
claim, the VCAA is not applicable.").  In light of the fact 
that the veteran does not assert that he filed a NOD prior to 
June 2003 with the May 1980 denial of service connection for 
a foot disorder and the absence of a medical diagnosis of 
PTSD, the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development of the issues decided in this decision, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

CUE Claim

As extant at the time of the July 1985 rating decision, in 
order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 C.F.R. § 3.303 (1985).  Where a 
veteran who served for 90 days or more during a period of war 
(or during peacetime service after December 31, 1946) 
developed a psychosis to a degree of 10 percent or more 
within one year from separation from service, such diseases 
might be presumed to have been incurred in service even 
though there was no evidence of such disease during the 
period of service.  This presumption was rebuttable by 
affirmative evidence to the contrary.  See 38 C.F.R. 
§§ 3.307, 3.309 (1985).  Service connection might also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service was not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

A decision of a duly constituted rating agency or other AOJ 
will be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification of such.  See 38 C.F.R. §§ 3.104 (1985, 
2005).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1985, 2005).

At the time of the July 1985 rating decision, any application 
for a benefit that was received after final disallowance of 
an earlier claim would be considered a reopened claim.  See 
38 C.F.R. § 3.160(e) (1985).  When a claimant requested that 
a claim, which had been disallowed, be reopened after an 
appellate decision and submitted evidence in support thereof, 
the AOJ had to make a determination as to whether such 
evidence was new and material evidence and, if it was, 
whether such evidence provided a new factual basis for 
allowing the claim.  See 38 C.F.R. § 19.194 (1985).  

A claim of CUE is a collateral attack on a final decision by 
a VA Regional Office or the Board.  Cook v. Principi, 318 
F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 
S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 
U.S.C. § 5109A(a) (West 2002), a Regional Office decision is 
subject to revision on the grounds of CUE.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Generally, the veteran has alleged CUE in a July 1985 rating 
decision that determined that new and material evidence had 
not been received to reopen an earlier denial of service 
connection for a nervous disorder by the Board in a January 
1983 decision.  In support of his CUE claim, the veteran 
submitted a copy of a diploma certifying that he had 
completed six months of ACDUTRA and was awarded an MOS of 
131.00 and duplicate copies of private physicians' statements 
dated in July 1973 and April 1980 and his separation 
examination report at the time of his discharge from ACDUTRA, 
wherein the veteran's psychiatric clinical findings for were 
normal but the veteran had indicated on the medical history 
portion of the report that he had frequent nightmares, 
trouble sleeping and nervous trouble of any sort.  The 
physicians' statements and examination report had been before 
the Board at the time of the January 1983 decision and the 
Louisville RO at the time of the July 1985 decision.  The 
determination as to whether CUE was shown in the July 1985 
rating decision must be based only on consideration of the 
evidence of record at the time of the decision in question, 
and with consideration of the laws extant at that time.  See 
Russell, 3 Vet. App. at 313-14.

The veteran contends that because the April 1980 ACDUTRA 
separation examination report stated that he had nervous 
trouble while in service and private physicians certified 
that they had been treating the veteran since his release 
from service the July 1985 rating decision contained CUE.  
His CUE argument essentially amounts to an allegation that 
the RO either misapplied extant law or that the RO generally 
improperly weighed the available medical and service 
evidence.

At the time of the Board's January 1983 decision, that 
decision reflected that, in January 1974, the Board had 
denied an earlier claim for service connection for a 
psychiatric disorder because entrance and discharge physical 
examinations were negative for any manifestations or 
diagnosis referable to a neuropsychiatric disease or 
disorder; that a psychosis was not diagnosed within one year 
following his initial separation from military service; and 
that, at a September 1973 VA neuropsychiatric examination, 
mild to moderate depressive reaction, a neurosis, was 
initially diagnosed and no psychosis was found.  After the 
January 1974 Board decision, the veteran reopened his claim 
and testified at an RO hearing in April 1982.  The veteran 
claimed that he had encountered trouble as soon as he arrived 
at the military reception station; that he felt suicidal in 
Germany, where his unit was constantly in a high state of 
readiness because of the Berlin crisis; that he was 
hospitalized in Germany for nerves; that, with the help of 
his father, he received a hardship discharge; and that, after 
service, he remained a loner, always felt depressed, and was 
unable to hold a job.  

Evidence at the time of the January 1983 Board decision 
included a July 1971 psychosocial evaluation, which reflected 
that the veteran's wife indicated that she was worried about 
him because he spent a great deal of time in bed during the 
day and she had characterized him as deeply depressed.  In 
1972, a private psychiatrist noted that the veteran was in 
very poor shape and had a diagnosis of schizophrenia.  A May 
1973 private hospital summary revealed that the veteran had 
been admitted for treatment of drug abuse.  Later, in 
September 1979, the veteran was hospitalized for an apparent 
anxiety attack.  In April 1980, a private psychiatrist 
reported that the veteran appeared to be suffering from manic 
depressive illness, rule out schizophrenia.  In a statement 
dated the same month, Dr. D. C. A. indicated that he had been 
the veteran's primary physician for the past seven years, and 
that the character and personality deficits evident on 
examination had been present over the entire period of time 
the veteran had been in his care and could in some way be 
related to the veteran's military experience.  In March 1982, 
the veteran had been hospitalized by VA for complaints of 
increased irritability, trouble with his family, and 
insomnia.  No psychotic symptoms were noted during 
hospitalization and the veteran's cognition was intact.  The 
discharge diagnoses included atypical bipolar affective 
disorder and mixed personality disorder.  In a May 1982 
supplemental statement, Dr. D. C. A. certified that he, along 
with Dr. G., had treated the veteran since 1961 for a latent 
psychosis.  A July 1973 statement from Dr. G, which had been 
in the record in January 1974, revealed that he had been 
treating the veteran for latent psychosis manifested by 
severe agitated depression for a number of years and that he 
started treating him in 1961 when he left the army.  Buddy 
statements reflected that the veteran had had trouble 
sleeping during ACDUTRA and that he had been upset about 
military inspections and harassment from the cadre.  

The veteran had also furnished copies of letters he had sent 
to his family while stationed in Germany.  His letters 
revealed, in part, that he wanted to return to his small home 
town in Kentucky; that he was very upset with military life; 
and that his father and a service organization were 
interceding on his behalf to obtain a hardship discharge.  In 
the January 1983 decision, the Board found that the evidence 
submitted in support of the reopened claim, particularly the 
veteran's letters to his family, revealed that he was having 
an adjustment reaction of early adulthood while he was in 
service; that since then the predominating disability picture 
had been of a personality disorder with inadequate and 
inappropriate emotional responses to the stresses of everyday 
living; that the totality of the medical evidence reaffirmed 
the conclusion that the veteran did not have an acquired 
psychiatric illness such as a neurosis or psychosis while he 
was in service nor had a psychosis been manifested to a 
compensable degree within the initial post-service year; and 
that the evidence submitted with the veteran's reopened claim 
did not materially disturb the factual basis upon which the 
earlier decision had been reached.  

Similarly, in the July 1985 rating decision, the Louisville 
RO determined that the newly submitted June 1967 private 
psychiatric evaluation for an insurance company to determine 
the veteran's ability for gainful employment did not present 
a new factual basis upon which to establish service 
connection for a nervous disorder.  In support, the RO noted 
the veteran's self-reported history that he had developed a 
nervous symptoms and had been hospitalized during military 
service for a period of a week or 10 days for continuous 
therapy; that his service medical records contained no 
evidence of a diagnosis of an acquired nervous condition; and 
that, based on the veteran's history, the private examiner 
felt that the veteran had experienced an episode of anxiety 
and schizoid symptoms in service, which had recently 
returned.  

Basically, the newly submitted evidence was redundant of 
previous private physicians' statements, which were based on 
the veteran's self-reported history that he was hospitalized 
for nervous symptoms during service, which was not confirmed 
by the veteran's service medical records.  In order to reopen 
a claim, corroborating evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Thus, competent medical 
evidence showing the presence of a psychosis within one year 
of service discharge or linking any psychiatric disorder to 
service was still lacking and, as such, the July 1985 rating 
decision was consistent with governing law requiring 
competent evidence that a current disability was related to 
service.  The veteran's argument, in effect, amounts to 
disagreement with how the RO weighed the facts in the July 
1985 rating decision.  Mere disagreement with the weighing of 
service medical records or medical evidence extant in 1985 
does not amount to CUE.  Russell, 3. Vet. App. at 313-14.  
Again, the record, as extant in July 1985, fails to show that 
claimed psychiatric disorders were attributable to the 
veteran's period of service.  As such, no error, of the sort 
that is undebatable, is shown and no CUE exists in the July 
1985 decision.  38 C.F.R. § 3.105 (a).  The veteran's remedy 
was to appeal the July 1985 rating decision.  As he did not 
do so, this decision became final.



Service Connection for PTSD

The appellant contends that he has PTSD due to stressful 
events, which happened while he was on ACDUTRA and while he 
stationed in Germany.  He complained of being generally 
harassed while on ACDUTRA in 1959 and that, when he was 
stationed in Bamberg at the time of the Berlin Crisis, during 
combat alerts, the sergeants and commanding officers were 
always hollering, along with sirens and whistles going off in 
the early morning hours.  
  
With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005).

There is no indication that the appellant engaged in combat 
with the enemy during service, as would warrant the 
application of 38 U.S.C.A. § 1154 (West 2002).  The veteran 
does not assert that he served in combat and his personnel 
records reveal that he served during peacetime.  Since the 
veteran did not engage in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

April 1980 nearly identical typed statements signed by two of 
the veteran's buddies during ACDUTRA reflect that the veteran 
became upset and worried about inspections and harassment 
problems, which came from their cadre, especially the 
assistant platoon sergeant.  These statements and those of 
the veteran do not provide sufficient information to permit 
corroboration of a (life-threatening) stressor.  Thus, 
corroborating evidence establishing the occurrence of an in-
service stressor leading to a diagnosis of PTSD is absent.  
Moreover, none of the medical records in the claims file show 
that the veteran has been diagnosed with PTSD.  Based on 
physicians' statements, private and VA medical records, the 
veteran's symptoms are more characteristic of manic 
depressive or bipolar disorders.  Thus, the Board observes 
that the overall medical evidence fails to identify a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2005).

The only evidence the appellant has submitted to support his 
claimed stressor(s) is his own statements, those of his 
representative, and identical typed statements from two of 
his buddies.  This is not sufficient where combat service is 
not documented and he has not provided sufficient detail to 
permit VA to verify his claimed stressors.  See 38 U.S.C.A. § 
1154; 38 C.F.R. § 3.304(f).  The duty to assist is "not a one 
way street," and the RO can only proceed so far without help 
from the appellant himself.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  Where the evidence fails to show a 
diagnosis of PTSD or to support any verifiable in-service 
stressor, service connection for PTSD must be denied.  Under 
the circumstances, the Board finds that a preponderance of 
the evidence is against the veteran's claim for PTSD and no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
The appellant's claim for service connection for PTSD 
therefore fails on the basis that the preponderance of the 
evidence is against the claim that he has PTSD.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.

Timeliness of NOD

In a May 1980 rating decision, the Louisville RO denied the 
veteran's claim of entitlement to service connection for foot 
problems characterized as pes planus.  In a letter dated June 
6, 1980, the veteran was informed of this denial and his 
appellate rights.  

At the time of the issuance of the May 1980 rating decision, 
appellate review of a rating decision was initiated by an NOD 
and completed by a substantive appeal after an SOC was issued 
by VA.  38 C.F.R. § 19.112 (1979).  There were content and 
time requirements for the filing of an NOD.  An NOD must be 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of the [AOJ]."  38 C.F.R. 
§ 19.113 (1979).  An NOD must be written "in terms which can 
be reasonably construed as evidencing a desire for review of 
that determination."  Id.  It need not be couched in 
specific language.  Specific allegations of error of fact or 
law were not required.  Id.  

The NOD must be filed by the claimant personally or by an 
accredited representative of a recognized service 
organization, attorney, or agent, provided a proper power of 
attorney or declaration of representation, as applicable, has 
been filed within one year "from the date of mailing of 
notification of the initial review or determination."  38 
U.S.C. § 4005(b)(1); see 38 C.F.R. §§ 19.111, 19.118(a) 
(1979).  An NOD postmarked before the expiration of the one-
year period will be accepted as timely.  38 C.F.R. 
§ 19.118(b) (1979).  In computing the time limit for filing 
an NOD, the first day of the specified period would be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or holiday, the next 
succeeding workday would be included in the computation.  See 
38 C.F.R. § 19.118(e) (1979).

If an NOD is not filed within the one-year time limit, the 
rating decision becomes final.  See 38 C.F.R. § 19.118(a) 
(1979).  A failure to file a timely NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  Garlejo v. 
Brown, 10 Vet. App. 229, 232 (1997).  The Board will make a 
final determination of appellate jurisdiction (a) when the 
AOJ has a question as to whether an NOD is adequate or timely 
filed and (b) when a claimant or his representative protests 
an adverse determination made by the AOJ thereon.  38 C.F.R. 
§ 19.119 (1979).  The Board has an obligation to ensure that 
it has jurisdiction over each case before it.  See Marsh v. 
West, 11 Vet. App. at 469.  

Whether an NOD has been filed on time is an appealable issue.  
Whenever a claimant protests an adverse determination with 
regard to the timeliness of an NOD, the appropriate action is 
for the AOJ to issue an SOC on this issue.  See 38 C.F.R. 
§ 19.34 (2005); see also 38 U.S.C. § 7104(a) (West 2002) 
(providing that "all questions in a matter ... subject to a 
decision by the Secretary shall be subject to one review on 
appeal to the ... Board").

Following the letter dated June 6, 1980, a review of the 
record reveals that the first time the veteran filed any 
document that could be construed as an NOD to the denial of 
service connection for foot problems was a VA Form 21-4138 
dated June 26, 2003 and received on June 30, 2003.  On that 
form, the veteran indicated that he wanted to submit an NOD 
on various issues, including foot problems.  Before June 
2003, the only rating decision addressing foot problems was 
the May 1980 decision issued in June 1980.  Since the 
veteran's NOD was not received within one year of 
notification of the denial and his appellate rights, that is, 
by June 6, 1981, the May 1980 decision became final as his 
NOD was untimely.

Not only does the record show that VA, in its usual course of 
business, took the proper steps to notify the veteran at his 
address of record of the need to submit a timely NOD when it 
issued the May 1980 decision, the Board notes that the 
regulations at that time provided that failure to notify the 
claimant of his right to such appellate review or of the time 
limit applicable to an NOD or substantive appeal would not 
extend the applicable period for taking such action.  
38 C.F.R. §§  19.109, 19.110 (1979).  Even so, the Board 
observes that the June 1980 notice was not returned as 
undeliverable and that the veteran filed timely appeals with 
regard to denial of the service connection for a nervous 
disorder and right ear hearing loss, which were also part of 
the May 1980 decision. 

When an appellant fails to complete an appeal within the 
required time, the Board must reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to 
the Board are prescribed by law.  Under the provisions of 
38 U.S.C.A. § 7108 (West 2002), if there is failure to meet 
these requirements, "An application for review on appeal 
shall not be entertained."  Neither the veteran nor his 
representative contest the facts that the veteran was 
notified of the May 1980 rating decision by a letter sent 
June 6, 1980, and that the NOD was received more than 23 
years later.  As a result, the NOD was not timely.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law, and 
not evidence, is dispositive, claim should be denied or 
appeal terminated because of lack of legal merit); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) ("[S]trict adherence 
[to the law] does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case.  Such adherence would result 
in this Court's unnecessarily imposing additional burdens on 
the BVA ... with no benefit flowing to the veteran.").


ORDER

The appeal, based on CUE in a July 1985 rating decision, 
determining that new and material evidence had not been 
received to reopen the veteran's claim for entitlement to 
service connection for a nervous disorder, is denied.

Service connection for PTSD is denied.

Having found that the veteran did not submit a timely NOD 
with a May 1980 denial of service connection for bilateral 
foot problems, the appeal is denied.


REMAND

The January 2004 SOC of the failed to address the claim using 
the new and material standard that was in effect prior to 
August 2001; however, the Nashville RO did indicate the 
appropriate new and material standard in a May 2002 letter, 
which incorrectly informed the veteran that his appeal was 
untimely.  But, during the pendency of this appeal, the Court 
issued a decision in Kent v. Nicholson, No. 04-181, --- Vet. 
App. ----, 2006 WL 1320743 (U. S. Vet. App. Mar. 31, 2006) 
noting that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence -- evidence that is both new 
and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  In addition, VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied, that is, to inform the claimant of 
what elements he/she had failed to establish at the time of 
the previous denial.  Because these requirements define 
particular types of evidence, when providing VA notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant to include the 
type of evidence necessary to establish an initial disability 
rating or effective date, if service connection is awarded on 
appeal.  In addition, the Board notes that additional 
veteran's statements and VA treatment records were received 
after the January 2003 SOC was issued, but a supplemental 
statement of the case (SSOC) was not issued.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  Corrective notice and an SSOC must 
be issued on remand readjudicating issue 2 above using the 
"fairly decide" standard in effect prior to August 2001.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue remaining appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) informs the claimant about the 
information and evidence needed to 
establish that new and material evidence 
has been submitted to reopen his 
previously denied claim, that is, that 
the new evidence, either by itself or in 
connection with evidence already of 
record, is so significant that it must be 
considered to decide fairly the merits of 
his claim; (2) explains that, at the time 
of the previous disallowance, he had 
failed to show that any claimed 
psychiatric disorder was incurred in or 
aggravated by service, that a psychosis 
was not diagnosed within one year of 
discharge from service, or that there had 
been a continuity of symptomatology since 
service and what type of evidence he must 
provide to reopen his claim and show that 
service connection is warranted; (3) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and (4) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of 1 above, VA 
should readjudicate the appellant's 
claim, following any development deemed 
necessary.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
provides the laws and regulations dealing 
with reopening claims filed prior to 
August 2001 and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of the 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in his case, pending completion of the above.   The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


